Citation Nr: 0934288	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-33 941	)	DATE
	)	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The June 2005 rating 
decision denied service connection for tinnitus, and the July 
2008 rating decision determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  

Notwithstanding the RO's decision on the petition to reopen, 
the Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The Veteran testified at a May 2009 videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A July 2007 decision of the Board denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.

2.  Additional evidence received since the July 2007 Board 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  

3.  Affording the Veteran the benefit of the doubt, the 
evidence is at least in equipoise that his bilateral hearing 
loss is related to active service to include in-service noise 
exposure.

4.  Affording the Veteran the benefit of the doubt, the 
evidence is at least in equipoise that his tinnitus is 
related to active service to include in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  The July 2007 Board decision denying the claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).

4.  The Veteran's tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II. Petition to Reopen

The Veteran contends that he has bilateral hearing loss as a 
result of service.  The claim of entitlement to service 
connection for bilateral hearing loss was previously denied 
on the merits in a July 2007 decision of the Board.  This 
decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was previously denied because hearing 
loss was not demonstrated in service or within one year of 
service separation, and the only competent evidence on the 
question of a medical nexus between current hearing loss and 
service weighed against the claim.  In order for the claim to 
be reopened, the Veteran must have submitted medical evidence 
of a nexus between his current hearing loss and service.

Since the July 2007 Board decision, the RO has received 
medical statements dated in September 2007 and January 2008 
from the Veteran's private audiologist, D.L.W.  In the 
September 2007 statement, D.L.W. describes the Veteran's case 
history of hearing loss for many years with tinnitus, and 
opines based on the Veteran's hearing evaluation and case 
history that it is likely as not that his hearing loss was 
aggravated while serving in the military.  In the January 
2008 statement, D.L.W. reports that the Veteran's case 
history indicates that his hearing loss is military related, 
and recommends that his case be reviewed for disability for 
hearing loss and tinnitus through his service in the 
military.  

The September 2007 and January 2008 medical statements from 
D.L.W. are neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  
The Board also notes that such evidence, if credible, relates 
to an unestablished fact necessary to substantiate the claim, 
specifically, a nexus between the hearing loss disability and 
service.  In this regard, evidence is weighed and credibility 
assessed after a claim is reopened.  See Justus v. Principi, 
3 Vet. App. 510 (1993).  When considered together with the 
evidence previously of record, the new evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and the Board will proceed to review 
the claim in light of all the evidence, new and old.  38 
C.F.R. § 3.156.

II. Service Connection

The Veteran seeks service connection not only for bilateral 
hearing loss, but tinnitus as well, as a result of in-service 
noise exposure.  For the reasons that follow, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is warranted.

The Veteran was afforded a VA examination in July 2004.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
70
75
LEFT
35
45
55
60
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  An 
analysis of these audiometric results indicates that the 
Veteran meets the regulatory criteria for a bilateral hearing 
loss disability.  See 38 C.F.R. § 3.385.  The examiner 
explained that the test results indicated moderate 
sensorineural hearing loss bilaterally that was worse in the 
right ear.  It was also noted that the Veteran had bilateral, 
periodic tinnitus.  As the evidence demonstrates a current 
bilateral hearing loss disability and tinnitus, the Board 
must now determine whether there is evidence of an in-service 
incurrence or aggravation of a disease or injury.  

The Veteran contends that he suffered acoustic trauma in 
Korea as a result of his duties operating a rock crusher and 
his exposure to gunfire and other combat-related noise.  
Service treatment records reflect that he was seen in 
November 1952 with complaints of a sore plugged right ear.  
He was found to have impacted cerumen bilaterally.  The 
records are otherwise silent for complaints, diagnosis or 
treatment of any ear trouble to include hearing loss or 
tinnitus.  A February 1954 separation examination report 
shows the Veteran's ears to be normal at discharge.  Results 
of a whisper hearing test performed at this examination were 
15/15 bilaterally.  

Notwithstanding the lack of in-service clinical findings of 
hearing loss or tinnitus, the Veteran's DD Form 214 indicates 
that he was assigned to an engineer aviation Battalion and 
received training as a tractor scraper operator.  In this 
regard, the Board finds the Veteran's duties in service to be 
consistent with his lay statements concerning acoustic 
trauma.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As 
the claims file does not contain any clear and convincing 
evidence to the contrary, the Veteran's reported in-service 
noise exposure is conceded here.  

With respect to etiology and post-service noise exposure, the 
Board observes that the Veteran worked as a compositor at a 
newspaper printer for 31 years following service separation.  
See VA examination report, July 2004.  The Veteran asserts 
that this position was in the composing room and did not 
involve any exposure to press room noise.  See Veteran's 
statement, November 2008.  

At the July 2004 audiological examination, the Veteran 
reported a 30 to 40 year history of Meniere's disease.  
Following the examination, the examiner gave the opinion that 
the Veteran's current hearing loss and tinnitus were most 
likely due to his Meniere's disease and occupational noise 
exposure, and not military service.  

As described above, he Veteran has submitted medical 
statements dated in September 2007 and January 2008 from his 
audiologist, D.L.W.  Notably, the September 2007 statement 
gives the opinion that, based on the Veteran's hearing 
evaluation and case history, it is likely as not that the 
Veteran's hearing loss was aggravated while serving in the 
military.  D.L.W. also indicated in January 2008 that a 
whisper hearing test, such as was performed on the Veteran 
upon separation, would not reveal tinnitus and would not 
accurately measure whether noise-induced hearing loss was 
present.

The Board has weighed the medical evidence and finds that the 
evidence is at least in equipoise as to whether the Veteran's 
current hearing loss and tinnitus are related to in-service 
noise exposure.  Significantly, the Board finds the July 2004 
audiological examination report to be based on the assumption 
that the Veteran had several decades of post-service noise 
exposure in his job as a newspaper printer.  The Veteran, 
however, has explained that he worked in an office, separate 
from the press room, and was not exposed to any press room 
noise.  The Board finds that the most probative evidence 
addressing the etiology of the Veteran's hearing loss is the 
September 2007 statement of D.L.W., which acknowledges the 
likelihood that the Veteran's hearing loss is related to 
service.  With respect to tinnitus, the Veteran has stated 
that he began having ringing in his ears shortly after he 
arrived in Korea and began operating heavy equipment.  The 
Board notes that that ringing in the ears is a symptom that 
is capable of lay observation.  See Charles v. Principi, 16 
Vet. App 370, 374 (2002).  Resolving any reasonable doubt in 
favor of the Veteran, the Board therefore finds that there is 
credible medical evidence of a nexus between his currently 
diagnosed bilateral hearing loss and service, and credible 
lay evidence that his tinnitus had its onset in service.

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
Veteran's bilateral hearing loss and tinnitus are related to 
active service, and, therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for bilateral hearing loss has been 
received; therefore, the petition to reopen is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


